Citation Nr: 0619697	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral flatfoot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for bilateral flatfoot.  

This claim was previously before the Board in November 2005.  
The Board determined that additional development was 
necessary, to include scheduling the veteran for a VA 
examination.  Additional development has been completed and 
the claim is now properly before the Board for final 
appellate review.  Unfortunately, additional development is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

As noted, in November 2005, the Board remanded this claim for 
the veteran to be scheduled for a VA examination to determine 
whether his current bilateral flatfoot disability was 
incurred in service, or pre-existed service and was 
aggravated therein.  In remanding the veteran's claim, the 
Board noted the service medical records showed the veteran's 
lower extremities were normal at his enlistment examination 
in April 1944, but an examination conducted one week 
thereafter revealed the veteran had asymptomatic flatfeet.  
In addition, the Board noted that the evidentiary record 
contains a medical opinion from S.P., M.D., dated in May 
2003, which states that, based on the veteran's report of 
chronic problems with foot pain as a result of naval service, 
the veteran's service "would have definitely worsened his 
underlying problems with his feet."  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998). For the reasons set forth below, 
it is found that the instructions of the November 2005 Remand 
were not fully complied with, necessitating another remand.

The veteran was afforded a VA examination in January 2006.  
However, review of the examination report reveals the 
examiner did not address the question of whether the 
veteran's flat feet pre-existed service and were aggravated 
therein.  In this regard, the Board notes the January 2006 
examination report does not refer to the April 1944 report of 
medical examination showing the veteran had asymptomatic 
bilateral flatfeet.  In fact, the examination report reflects 
that the service medical records do not show the veteran had 
any problems relating to his feet.  

Because the veteran was found to be normal at his enlistment 
examination in April 1944, he is presumed to have been in 
sound condition.  See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).  However, the record shows that, 
one week after enlisting in the Navy, the veteran was found 
to have asymptomatic flatfeet, with no indication of injury.  
Therefore, the critical issue in this case is whether the 
veteran had flat feet prior to service and, if so, whether 
his flat feet were chronically worsened during active 
service.  Because this issue requires medical expertise and 
there is no competent medical opinion of record which 
addresses the issue, the Board finds that a remand for a 
medical opinion is necessary in order to render a fully 
informed decision.  

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	If possible, arrange for the examiner who 
conducted the January 2006 VA examination 
to review the claims file, to include this 
Remand, and address whether the veteran's 
bilateral flatfeet existed prior to his 
military service.  If the examiner who 
conducted the January 2006 VA examination 
is not available, please forward this 
request to another examiner knowledgeable 
about orthopedic foot disorders.  

a.	The claims file must be made available 
to the examiner for review, and the 
examiner should annotate his or her 
report to reflect that such review was 
accomplished.

b.	The examiner is requested to offer an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the veteran's 
bilateral flatfeet existed prior to 
service.  In rendering an opinion, the 
examiner must specifically address the 
April 1944 report of medical 
examination which shows the veteran 
had asymptomatic flatfeet during 
service.  

c.	If it is determined that the veteran's 
flat feet existed prior to service, 
the examiner is requested to offer an 
opinion as to whether the veteran's 
flat feet underwent a permanent 
increase in underlying foot pathology, 
as opposed to a mere temporary 
increase in symptomatology, during or 
as a result of his service.  If so, 
the examiner should address whether 
the permanent increase in the 
underlying foot pathology was due to 
normal progression of the disorder.  
(Note: aggravation connotes a 
permanent worsening above the base 
level of disability, not merely acute 
and transitory increases in symptoms 
or complaints.) 

d.	The examiner should provide a complete 
rationale for any opinions rendered.  
If the questions cannot be answered 
without resorting to speculation, the 
physician should so state.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

